 1 CANDICE L. FIELDS - SBN 172174
   CANDICE FIELDS LAW
 2 520 Capitol Mall, Suite 750
   Sacramento, CA 95814
 3 Telephone: (916) 414-8050
   Facsimile: (916) 414-8050
 4

 5 Attorneys for Defendant
   Dilesh Sharma
 6

 7
                                 IN THE UNITED STATES DISTRICT COURT
 8
                                    EASTERN DISTRICT OF CALIFORNIA
 9

10   UNITED STATES OF AMERICA,                           CASE NO. 2:17-CR-055-TLN
11                                Plaintiff,             STIPULATION TO CONTINUE SENTENCING;
                                                         ORDER THEREON
12                          v.
                                                         DATE: February 27, 2020
13   DILESH SHARMA                                       TIME: 9:30 a.m.
                                                         JUDGE: Hon. Troy L. Nunley
14                               Defendants.
15

16

17          IT IS HEREBY STIPULATED by and between the parties, through their respective counsel,

18 Assistant United States Attorney Roger Yang, counsel for plaintiff, and Candice Fields, counsel for

19 defendant, that the sentencing hearing currently set for February 27, 2020, at 9:30 a.m., before the

20 Honorable Troy L. Nunley, may be continued to April 30, 2020, at 9:30 a.m.

21          Defense counsel proposes this change because she was only recently substituted into the matter

22 and therefore needs time to review discovery and to prepare the defendant’s case for sentencing.

23

24    Dated: February 24, 2020                              MCGREGOR W. SCOTT
                                                            United States Attorney
25
                                                            /s/ ROGER YANG
26                                                          ROGER YANG
                                                            Assistant United States Attorney
27

28

      STIPULATION TO CONTINUE SENTENCING; ORDER         1
      THEREON
 1    Dated: February 24, 2020                          /s/ CANDICE L. FIELDS
                                                        CANDICE L. FIELDS
 2                                                      Counsel for Defendant Dilesh Sharma
 3

 4

 5
                                                  ORDER
 6
            IT IS SO ORDERED.
 7
     Dated: February 25, 2020
 8

 9

10                                                             Troy L. Nunley
                                                               United States District Judge
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

      STIPULATION TO CONTINUE SENTENCING; ORDER     2
      THEREON
